Citation Nr: 1016028	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-00 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
diabetes mellitus. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss. 

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for Crohn's disease. 

5.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance for another person.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from April 2008 and May 2009 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Hartford Regional Office (RO) in Newington, Connecticut.  

In a May 2009 letter, the Veteran was notified that a hearing 
before a local hearing officer was scheduled for July 2009 at 
the Hartford RO.  However, the Veteran failed to appear for 
the scheduled hearing.  He has not asked that the hearing be 
rescheduled, and the request for a hearing is therefore 
deemed withdrawn.  

In a February 1989 final rating decision the RO denied 
service connection for arthritis of the low back but did not 
consider the diagnosis of degenerative disc disease.  The 
Board will, therefore, address the current appeal for 
entitlement to service connection for degenerative disc 
disease of the lumbar spine on a de novo basis.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claim for one 
diagnosed disease or injury cannot be prejudiced by a prior 
claim for a differently diagnosed disease or injury); Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claim based on a new 
diagnosis is a new claim).

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Thus, the Board must make an independent 
determination as to whether new and material evidence has 
been presented to reopen the claims of entitlement to service 
connection for diabetes and hearing loss before reaching the 
merits of the service connection claims.

In the March 2010 informal hearing presentation, the 
Veteran's representation argued that a final February 1989 
rating decision contained clear and unmistakable error (CUE) 
with respect to two issues.  First, the representative argued 
that the original denial of service connection for hearing 
loss in the February 1989 rating decision was CUE as it 
failed to consider the provisions of 38 U.S.C.A. § 354(b) 
(1989), now 38 U.S.C.A. § 1154(b).  Second, the 
representative contended that the February 1989 rating 
decision contained CUE with respect to the initial 
noncompensable evaluation assigned the Veteran's residuals of 
a vagotomy.  

The Board notes that the current claim to reopen service 
connection for hearing loss is not inextricably intertwined 
with the newly raised claim for CUE.  Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  A decision 
with respect to the claim for whether new and material 
evidence has been submitted to reopen the claim for service 
connection for hearing loss does not preclude the finding of 
CUE in the February 1989 rating decision.  Accordingly, the 
Board will proceed with a decision on the issue of whether 
new and material evidence has been received to reopen the 
claim for service connection for hearing loss.

In connection with his claim for entitlement to service 
connection for Crohn's disease, the Veteran has contended 
that his gastrointestinal complaints both during and after 
service are manifestations of the claimed disease.  With 
consideration of the Veteran's general gastrointestinal 
complaints, the Board would typically style the issue on 
appeal as entitlement to service connection for a 
gastrointestinal disability, to include Crohn's disease, in 
accordance with the Court of Appeals for Veterans Claims' 
(Court's) recent decision in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (a claim for service connection is claim for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  In this case, however, the Veteran was granted 
service connection for status post vagotomy in a February 
1989 rating decision.  The Veteran is therefore already 
service-connected for a disability manifested by his 
gastrointestinal complaints.  Accordingly, the Board finds 
that the Veteran has filed a new claim for an increased 
rating for his service-connected status post vagotomy.  
This issue, and the claims for CUE in the February 1989 
rating decision, have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ) and the Board does not have 
jurisdiction over them.  They are therefore referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for diabetes 
mellitus was initially denied in a February 1989 final rating 
decision. 

2.  The evidence received since the February 1989 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

3.  The Veteran's claim for service connection for bilateral 
hearing loss was initially denied in a February 1989 final 
rating decision. 

4.  The evidence received since the February 1989 rating 
decision does not relate to a necessary element of service 
connection that was previously lacking, and does not raise a 
reasonable possibility of substantiating the claim.

5.  Degenerative disc disease of the lumbar spine was not 
present during service or for many years thereafter and is 
not etiologically related to active duty service.  

6.  The Veteran does not have Crohn's disease. 
7.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

8.  The Veteran is not a patient in a nursing home, and 
service-connected disabilities are not shown to be so 
disabling as to render the Veteran bedridden, unable to care 
for his daily needs, or unable to protect himself from the 
hazards incident to his environment.

9.  The veteran's spouse is not a patient in a nursing home 
or bedridden, and her disabilities are not shown to be so 
disabling as to render her unable to care for her daily needs 
or protect herself from the hazards incident to her 
environment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
service connection for diabetes mellitus.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  New and material evidence has not been received to reopen 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

3.  Degenerative disc disease of the lumbar spine was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  

4.  Crohn's disease was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

5.  The criteria for special monthly compensation based on 
the need for aid and attendance have not been met.  38 
U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), 3.351(c), 
3.352(a).

6.  The criteria for special monthly compensation based on 
the need for aid and attendance for another person have not 
been met.  38 U.S.C.A. § 1115(E); 38 C.F.R. §§ 3.351(a)(2), 
(c), 3.352(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

Service connection for diabetes mellitus and bilateral 
hearing loss was initially denied in a February 1989 rating 
decision.  The RO determined that the evidence of record, 
including service treatment records and records of treatment 
at the West Haven VA Medical Center (VAMC), did not establish 
a nexus between the currently diagnosed diabetes and hearing 
loss and the Veteran's active duty service.  

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence added to the record since the February 1989 
denial of the claims includes additional clinical records 
from the West Haven VAMC dated through September 2009, 
records of private treatment for an upper gastrointestinal 
bleed at a private hospital in December 1984, and a May 2008 
statement from the Veteran.  The Veteran contends that his 
hearing loss was caused by noise exposure during his active 
military service as an airplane gunner during World War II.  
He also contends that he was diagnosed with diabetes mellitus 
during active duty.  

The additional VA treatment records establish that the 
Veteran has continued to receive treatment for diabetes and 
hearing loss.  However, as the record at the time of the 
February 1989 decision included reports of VA treatment that 
contained diagnoses of these conditions, the additional 
treatment records are not material because they do not 
address a previously unestablished fact.  

With respect to the Veteran's recently received statements, 
the Board finds that they are essentially cumulative and 
duplicative of his contentions at the time of the February 
1989 rating decision.  At that time, the Veteran also argued 
that his disabilities had their onset during active duty 
service.  The Board acknowledges that the Veteran is 
competent to testify as to the onset of observable symptoms, 
such as hearing loss, but finds that his opinion as to the 
cause of the loss is not considered competent evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 
2006).
Therefore, while the Veteran's lay statements are presumed 
credible, they do not raise a reasonable possibility of 
substantiating the claims for service connection for diabetes 
mellitus and hearing loss as they are not considered 
competent evidence of a nexus between the claimed 
disabilities and service.  See Id; see also Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992) (in determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed).  Thus, reopening of the 
claims is not warranted. 

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Crohn's Disease

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for Crohn's disease, the 
Board finds that evidence of record is against a finding that 
there is a current disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to Crohn's disease.  In addition, the 
post-service medical evidence of record contains no 
treatment, symptoms, or diagnoses of Crohn's disease.  The 
Veteran was provided a VA gastrointestinal examination in 
February 2008, and the only diagnosed condition was 
gastroesophageal reflux disease (GERD).  He did not report a 
history of Crohn's disease and the examination report does 
not indicate any findings were associated with that 
condition. 

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Hence, while the Veteran 
has stated that his gastrointestinal complaints during and 
after active duty service were manifestations of Crohn's 
disease, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In short, there is no competent evidence establishing that 
the Veteran currently has Crohn's disease.  Without such 
evidence, the necessary element for service connection of a 
current disability is not shown.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.

Degenerative Disc Disease

The Veteran contends that he incurred degenerative disc 
disease of the lumbar spine as a result of his active duty 
service and time as a prisoner of war (POW).  Specifically, 
in a May 2008 statement, the Veteran reported that he was 
brutalized by the Germans as a POW and as a result, developed 
his current back pain and sciatic entrapment. 

Service treatment records are negative for complaints or 
treatment pertaining to the Veteran's lumbar spine.  He had 
no musculoskeletal defects at the October 1945 examination 
for separation, and there are no recorded complaints 
regarding the lumbar spine.  The post service record is also 
negative for lumbar spine complaints until September 1987, 
when the Veteran complained of back pain in a statement to 
VA.  Three years prior, in December 1984, the Veteran's back 
was found to be normal during an examination at a private 
hospital without spinal tenderness.  

More recent treatment records from the West Haven VAMC 
establish that the Veteran was diagnosed with degenerative 
disc disease and stenosis following a November 2004 MRI of 
the lumbar spine.  Thus, the record clearly shows a current 
diagnosis of lumbar degenerative disc disease.  In addition, 
the Veteran has reported that he was beaten on the back while 
being held as a POW by the Germans.  Although service records 
do not document such injuries, they do confirm that the 
Veteran was a German POW for 16 months and the Veteran is 
competent to report injuries incurred during this time.  
Resolving reasonable doubt in his favor, the Board finds that 
two of the three elements necessary for service connection-
current disability and an in-service injury-are 
demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that he incurred injuries to his back while being held as a 
POW, but did not develop symptoms of a back disorder until 
September 1987, more than 40 years after his discharge from 
active duty service in October 1945.  Thus, there is no 
evidence of lumbar spine degenerative disc disease in the 
decades that have passed between the Veteran's service and 
his initial complaints of back pain in 1987.  The absence of 
any clinical evidence both during and for decades after 
service weighs against a finding that the Veteran's 
degenerative disc disease was present for the many years 
between service and his current complaints.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The record also contains no 
competent medical evidence of a nexus between the Veteran's 
current disability and his active duty service.  

The Board has considered the statements of the Veteran 
connecting his degenerative disc disease to service, but as a 
lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu, 2 Vet. App. at 
494.  The Board acknowledges that the Veteran is competent to 
testify as to observable symptoms, such as back pain, but 
finds that his opinion as to the cause of the pain cannot be 
accepted as competent evidence.  See Jandreau, 492 F.3d 1372, 
1376-1377; Buchanan, 451 F.3d 1131, 1336.  

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was more than 40 years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's degenerative disc disease of the lumbar spine is 
related to his active duty service.  The Board therefore 
concludes that the evidence is against a nexus between the 
claimed disability and his active duty service.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim, and it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Claims for Aid and Attendance

The Veteran contends that he and his wife should receive 
special monthly compensation based on the need for aid and 
attendance.  In a March 2009 statement, the Veteran wrote 
that he cares for his wife who has chronic obstructive 
pulmonary disease (COPD) and is very fragile.  The Veteran 
reported that he had difficulty hearing his wife due to his 
nonservice-connected hearing loss and had trouble ambulating 
and preparing their medications.  

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Increased compensation is also payable to a 
veteran by reason of the veteran's spouse being in need of 
aid and attendance. 38 U.S.C.A. § 1115(E); 38 C.F.R. 
§ 3.351(a)(2).

A veteran or his spouse shall be considered to be in need of 
regular aid and attendance if: he/she is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
for aid and attendance under the criteria set forth in 
38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran and his or her spouse to dress or undress 
themselves, or to keep clean; frequent need of adjustment of 
any prosthetic which by reason of the disability cannot be 
done without aid; inability of the veteran or his or her 
spouse to feed themselves; inability to attend to the wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect themselves 
from the hazards or dangers of the daily environment.  
Bedridden will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  
In order for the Veteran to prevail in the claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000).

The Veteran is currently service-connected for peripheral 
vascular disease of the left and right lower extremities, 
each rated as 60 percent disabling; mild neuropathy of the 
left and right hands, each rated as 10 percent disabling; 
status post vagotomy, rated as 20 percent disabling; flash 
burns to the eyes without vision loss, rated as 
noncompensable disabling; and a left varicocele, rated as 
noncompensably disabling.  He receives a combined disability 
rating of 100 percent for his service-connected disabilities, 
effective from June 27, 2008.

The Veteran reported in March 2009 and November 2009 
statements that his wife was fragile due to her disabilities 
and that he and his daughter were responsible for her care.  
However, the record contains no specific lay or medical 
evidence pertaining to the Veteran's wife and the severity of 
her disabilities.  Regarding the Veteran's disabilities, a 
September 2009 treatment record from the VAMC indicates that 
the Veteran was able to ambulate 50 to 100 feet and 
experienced burning and discomfort in his feet and calves.  
He continued to take medication to treat GERD and was started 
on a trial medication for his calf discomfort.  
The evidence of record does not establish that the Veteran or 
his spouse are unable to dress or undress themselves, keep 
themselves clean, feed themselves, attend to the wants of 
nature, or have required care or assistance on a regular 
basis to protect themselves from the hazards or dangers of 
their daily environment.  There is also no evidence that the 
Veteran or his spouse have any visual impairment or are 
patients in a nursing home due to mental or physical 
incapacity.

Based on this record, the Board finds that the evidence does 
not demonstrate that the Veteran or his spouse require care 
or assistance on a regular basis to protect themselves from 
the hazards or dangers of their daily environment.  
Entitlement to special monthly compensation for aid and 
attendance is therefore not warranted for either the Veteran 
or his spouse.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2008 and 
April 2009 letters.  These letters also included notice 
regarding the disability-rating and effective-date elements 
of the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

The Court has held that, in claims to reopen, the duty to 
notify requires that the Secretary look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).
In the February 2008 VCAA letter, the Veteran was provided 
notice of the criteria necessary for reopening a previously 
denied claim.  In addition, he was informed of the reason for 
the prior denials of service connection in the RO's February 
1989 rating decision.  VA has therefore substantially 
fulfilled its specific duties to notify with regard the 
Veteran's claims to reopen.  

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
VA examinations or medical opinions in response to his claims 
but has determined that no such examinations or opinions are 
required.  As the claims for service connection for diabetes 
mellitus and hearing loss are being denied on the basis that 
no new and material evidence has been received to reopen a 
previously denied claim, VA has no duty in this instance to 
afford the Veteran a VA examinations addressing these 
disabilities.  38 C.F.R. § 3.159(c)(4)(iii).  With respect to 
the Veteran's other service-connected claims, the record 
contains no competent evidence that degenerative disk disease 
of the lumbar spine may be associated with active duty 
service or that the Veteran has the claimed disability 
Crohn's disease.  Finally, the record is devoid of any 
specific lay or medical evidence indicating that the Veteran 
or his spouse may meet the criteria for an award of special 
monthly compensation based on aid and attendance.  
Accordingly, VA examinations are not required by the duty to 
assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for 
diabetes mellitus is denied. 

New and material evidence having not been received, reopening 
of the claim for entitlement to service connection for 
bilateral hearing loss is denied.

Entitlement to service connection for degenerative disc 
disease is denied. 

Entitlement to service connection for Crohn's disease is 
denied. 

Entitlement to special monthly compensation based on the need 
for regular aid and attendance is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance for another person is denied.  



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


